i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00593-CV

                              IN THE INTEREST OF S.D.S.-C., a Child

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003-PA-01005
                                Honorable Peter Sakai, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 18, 2009

AFFIRMED

           This appeal arises from the trial court’s denial of Shirlinda Casey’s petition to declare an

adoption order void. Casey contends the trial court erred in denying her petition because the parties

involved in the adoption lacked standing to file a petition for adoption and the trial court lacked

subject matter jurisdiction to hear the adoption because the father’s rights were not terminated. We

affirm the trial court’s order.

                                              BACKGROUND

           On June 5, 2003, Casey and her partner, Sonya Sanders, filed a petition for a same sex

adoption of Sanders’s biological child, S.D.S. On December 5, 2003, the trial court signed an order

of adoption. On January 16, 2008, Casey filed a petition seeking to declare the December 5, 2003
                                                                                                         04-08-00593-CV

adoption order void. The trial court denied Casey’s petition on the basis that Casey lacked standing

under section 162.012(a) of the Texas Family Code.

                                              STANDARD OF REVIEW

         Standing is a question of law, and we review standing issues de novo. See In re C.R.P., 192
S.W.3d 823, 825 (Tex. App.—Fort Worth 2006, no pet.). Standing focuses on who may bring an

action, and “[i]n conducting our review, we take the factual allegations in the petition as true and

construe them in favor of the pleader.”                   Hobbs v. Van Stavern, 249 S.W.3d 1, 3 (Tex.

App.—Houston [1st Dist.] 2006, pet. denied).

                                                      DISCUSSION

         Casey contends the trial court erred in denying her petition to declare the adoption of S.D.S.

void. According to Casey, Sanders and she lacked standing to file the petition for adoption, and the

trial court lacked subject matter jurisdiction to hear the adoption, because the father’s rights were

not terminated; therefore, the adoption order is void. As a result, Casey argues the trial court erred

in denying her petition to vacate the adoption.

         Here, Casey did not attack the validity of the adoption order until approximately four years

after the order was signed. Under the Texas Family Code, the validity of an adoption order is not

subject to attack after six months following the date the adoption order was signed. TEX . FAM . CODE

ANN . § 162.012(a) (Vernon 2009);1 see also Goodson v. Castellanos, 214 S.W.3d 741, 748-49 (Tex.

App.—Austin 2007, pet. denied); Hobbs, 249 S.W.3d at 4; In re C.R.P., 192 S.W.3d at 826. Casey’s

attack on the adoption order was well beyond the statutory six month time limit. Under the plain and


         1
             Section 162.012(a) provides, in relevant part, as follows: “(a) Notwithstanding Rule 329, Texas Rule of Civil
Procedure, the validity of an adoption order is not subject to attack after six months after the date the order was signed.”
T EX . F AM . C O D E A N N . § 162.012(a) (Vernon 2009).

                                                            -2-
                                                                                      04-08-00593-CV

unambiguous language of section 162.012(a), “adoptions cannot be attacked more than six months

after the issuance of the adoption on any basis.” Goodson, 214 S.W.3d at 749; see also Hobbs, 249
S.W.3d at 4 (noting no exceptions were made to the six month limitation—“not for challenges to

purportedly void adoption orders, not for good cause, and not for public policy reasons”).

        Casey relies heavily on Goodson v. Castellanos as authority for her proposition that section

162.012(a) does not preclude her petition to declare the adoption order void. See Goodson,
214 S.W.3d at 750. Casey points to the language in Goodson stating that section 162.012(a) “does

not prohibit all attacks on an adoption decree.” See id. Notwithstanding this language, however, the

court in Goodson stated that judges must follow the clear principles and directives of the legislature

by following the plain language of the law in order “to make decisions that are in the best interests

of the children involved.” Id. After reviewing the legislative intent as well as public policy

arguments, the court went on to clearly hold that an adoption order cannot be attacked more than six

months after the issuance of the adoption on any basis, including a purportedly void adoption order.

Id. at 749.

        We conclude that section 162.012(a) of the Texas Family Code precludes Casey’s attack on

the validity of the adoption order. TEX . FAM . CODE ANN . § 162.012(a) (Vernon 2009); see also

Hobbs, 249 S.W.3d at 4; In re C.R.P., 192 S.W.3d at 826. Accordingly, we affirm the trial court’s

order denying Casey’s petition to declare the adoption void.

                                             CONCLUSION

        We affirm the trial court’s order.

                                                       Marialyn Barnard, Justice




                                                 -3-